COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Interest of H.A., a Child

Appellate case number:     01-22-00106-CV

Trial court case number: 2020-05703

Trial court:               308th Judicial District Court of Harris County

        This appeal involves the termination of the parent-child relationship. This case was abated
and remanded to the trial court on April 5, 2022 for the trial court to determine if appellant wished
to prosecute this appeal, whether appellant is indigent, and whether appellant should be appointed
counsel. See TEX. FAM. CODE ANN. § 107.021; see also In re A.G.D., No. 07-15-00201-CV, 2015
WL 3764918, at *1 (Tex. App.—Amarillo June 16, 2015, order); In re C.L.S., 403 S.W.3d 15, 25
(Tex. App.—Houston [1st Dist.] 2012, pet. denied) (Texas Legislature has granted trial courts
discretion to appoint counsel for parents in “private parental-rights disputes”). On June 3, 2022,
the trial court clerk filed a sealed supplemental clerk’s record containing the trial court’s order
finding that appellant wishes to prosecute this appeal and appellant is indigent, and appointing
Leneice Deshawn Parker to represent appellant on appeal.

       On June 7, 2022, we issued an order reinstating the case on the Court’s active docket and
ordering appellant’s brief to be filed by June 27, 2022. See TEX. R. APP. P. 28.4, 38.6(a).
Appellant’s brief was not filed by June 27, 2022.

       On July 1, 2022, the Clerk of this Court notified appellant that the time for filing his
appellant’s brief had expired, and neither a brief nor a motion for extension of time had been filed
by appellant. The notice directed appellant to file his appellant’s brief by July 8, 2022. Appellant’s
brief was not filed on July 8, 2022.

        On July 8, 2022, appellant’s appointed counsel filed a motion for extension of time, stating
that she is “out of the country and will not return until July 15, 2022.” The motion requests that
the Court grant a motion to extend time to file appellant’s brief but does not specify a date. See
TEX. R. APP. P. 10.5(b)(1) (required contents of motion to extend time). It also fails to state
whether the motion is opposed or unopposed. See TEX. R. APP. P. 10.1(a)(5) (requiring certificate
of conference). Appellant’s motion is denied.
       Appellant’s brief is due no later than August 4, 2022. If appellant does not file a brief
as directed, we may abate the appeal and remand the case to the trial court to determine
whether substitute counsel should be appointed to represent appellant on appeal.

        Because this is a termination case, this Court is required to bring this appeal to final
disposition within 180 days of January 25, 2022, the date the notice of appeal was filed in this
proceeding, so far as reasonably possible. See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T.
CODE ANN., tit. 2, subtit. F app. For this reason, no extensions of time to file a brief will be granted
absent extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       It is so ORDERED.



Judge’s signature: _____/s/ Julie Countiss_____________
                    Acting individually  Acting for the Court


Date: ___July 12, 2022_____




                                                   2